IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WINDSOR E. COOKS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-3931

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 30, 2014.

An appeal from an order of the Circuit Court for Clay County.
John H. Skinner, Judge.

Windsor E. Cooks, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.